PD-0292-15
                                      PD-0292-15                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                          Transmitted 12/29/2015 11:54:39 AM
                                                                             Accepted 12/29/2015 4:56:36 PM
                                                                                              ABEL ACOSTA
              DAVID A. PEARSON, P.L.L.C.                                                              CLERK

                      ATTORNEY AND COUNSELOR AT LAW
                                222 W. Exchange Avenue, Ste. 103
                                    Fort Worth, Texas 76164


                                                                          Phone (817) 625-8081
Criminal Law-2000                                                           Fax (817) 625-8038
Criminal Appellate Law-2011                                        Email: david@lawbydap.com
Texas Board of Legal Specialization                                         www.lawbydap.com

                                      29 December 2015
Hon. Abel Acosta, Clerk
Texas Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711

       RE:     Oral Argument
               Jennifer Banner Wolfe v. State of Texas
               Court of Criminal Appeals, No. PD-0292-15
               Trial Court Case No. 1200447D

Dear Mr. Acosta:

I received the Court’s notice of oral argument scheduled for 3 February 2016 at 9:00 a.m.,
in the above-referenced case. By copy of this letter I have notified opposing Counsel of
my intent to appear for oral argument.

Very truly yours,

DAVID A. PEARSON, P.L.L.C.
                                                                      December 29, 2015

By:
David A. Pearson, IV

cc:    Hon. Tanya S. Dohoney, Assistant District Attorney
       Hon. Lisa McMinn, SPA